IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WALT MCCOY "COY" PORTER,               NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2640

CHARLES W. CREEL,
WAKULLA COUNTY SHERIFF,

     Respondent.
___________________________/

Opinion filed August 3, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Nancy A. Daniels, Public Defender, and Steven A. Been, Assistant Public Defender,
Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Robert "Charlie" Lee, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.